Citation Nr: 0511568	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel












INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1990 to July 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied an increased rating in excess 
of 20 percent for service-connected diabetes mellitus.

In his Notice of Disagreement, Form 9 Appeal to the Board, 
and through various statements submitted to the RO, the 
veteran claims service connection for the  following 
additional disabilities: bladder problems; headaches; vision 
problems; skin rash; waist and groin pain; erection 
difficulty; diabetic neuropathy; pain in the feet and 
calluses; psychological problems to include anxiety, panic 
disorder, confusion, and depression; insomnia; and dental 
problems. These claims have not been adjudicated and are 
referred to the RO, however, for appropriate action.


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
currently manifested by insulin injection treatments of 
Novolin-N 20 units twice a day; visits to his diabetic care 
provider once every 3 to 6 months; no progressive loss of 
weight; restricted diet consisting of insulin and sugar snack 
regulation; no noted loss of strength; no repeat episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization since his initial discovery; and no medically 
required restriction of activities.





CONCLUSION OF LAW

The criteria for a rating increase of the veteran's service-
connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002). Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In a June 2001 letter, the RO informed 
the veteran of the evidence necessary to prove his claim for 
an increased rating for his service-connected diabetes 
disability. The RO informed him that he would need evidence 
to establish that symptoms and findings show that his 
service-connected disability has worsened and now meets the 
criteria for a higher evaluation. Specifically, the RO 
informed the veteran that to support his case, he would need 
to obtain VA medical records, VA opinions, private treatment 
records, and lay statements describing his condition. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its 
June 2001 letter, the RO informed the veteran that the RO 
would seek to obtain evidence such as medical records, 
private treatment records, employment records, records from 
other federal agencies, and any other records it receives 
notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the 
June 2001 letter, the RO informed the veteran to provide 
information about available medical records and evidence to 
enable the RO to request and obtain them from the agency or 
person who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). The June 2001 letter 
instructed the veteran to send the RO all of the evidence 
requested within a designed period of time and to inform the 
RO of any additional information or evidence that he wants 
the RO to try to obtain for him. 

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records. In January 2004, VA sent the veteran a letter 
instructing him to submit any further information regarding 
treatment from VA and non-VA health care providers. In view 
of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA. The 
appellant has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information. He has not identified any additional, relevant 
evidence that has not been requested or obtained. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim. In short, the requirements under the VCAA have 
been met.


Factual Background

Outpatient treatment records from VA outpatient clinics show 
the veteran was treated for his diabetes condition. Records 
from the VA Outpatient Clinic in Illiana show that the 
veteran was treated and seen for uncontrolled diabetes in 
January 2003. His blood sugar level at the time was noted to 
be 120 to 130 at home. He was strongly encouraged to take his 
insulin on a regular basis and to provide a record by writing 
down the blood sugar reading when checked.

Outpatient treatment records received from the VA Outpatient 
Clinic in Decatur show that in May 2004 he reported no chest 
pain or dyspnea. He denied stomach pain, indigestion, or 
bladder problems. Laboratory studies revealed extremely high 
Hgb AIC. There was no regulation of activities noted on the 
examination.

VA treatment records indicate a relatively stable weight with 
some fluctuations, but with no notable progressive loss of 
weight. In August 1999, the veteran's weight was 171 lbs; in 
February 2000, it was 169 lbs; in January 2003, it was 186 
pounds, and in April 2004, it was 180.1 lbs.

VA performed a diabetes mellitus examination with a review of 
the case folder in April 2004. At the examination the veteran 
reported being diagnosed with diabetes in 1990. There was no 
reported ketoacidosis or hypoglycemic reactions since the 
time of diagnosis. There were no restrictions of activities 
reported. Current treatment was reported to be with regular 
insulin 20 units, twice a day. The examiner noted the veteran 
was taking Simvastatin for elevated lipids. The veteran 
reported seeing his diabetic care provider every 3 to 6 
months. Physical examination revealed that his cardiac rate 
and rhythm were regular with no murmurs or friction rubs 
heard. Peripheral vessels were intact but diminished. The 
veteran's lungs were clear to auscultation and percussion. 
There were no significant skin lesions found. The skin and 
nails of the feet were in good condition. No history of any 
bowel or bladder problems were reported. The final assessment 
was diabetes mellitus, type II.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913. See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004). Under the rating code:

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

A 60 percent disability rating will be assigned when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities.

A 20 percent evaluation is assignable where the diabetes 
requires insulin and a restricted diet; or oral hypoglycemic 
agents and restricted diet.

When the diabetes mellitus is managed by a restricted diet 
only, a 10 percent evaluation is warranted.

Note (1) of the appropriate rating code further states that 
compensable complications of diabetes are to be separately 
rated unless they are part of the criteria used to support a 
100 percent evaluation. Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913. Note (2) states that when diabetes mellitus has been 
conclusively diagnosed, do not request a glucose tolerance 
test solely for rating purposes.

The veteran had initially claimed numerous secondary 
conditions related to his diabetes disability and he was 
accordingly scheduled for specialty examinations for 
diabetes, audiology, ear disease, dental/oral, feet, 
genitourinary tract, mental disorders, neurology, peripheral 
nerves, and skin disorder. However, he failed to appear for 
any of the examinations except for the ear/nose/throat 
examination conducted on July 23, 2001, and the recent 
diabetes examination in April 2004. Examinations scheduled on 
October 12, 2000; October 19, 2000, July 18, 2001; July 20, 
2001, July 24, 2001; August 2, 2001; August 6, 2001; and 
August 9, 2001 were all cancelled when the veteran failed to 
report. 

Treatment records from VA and the Carle Clinic noted 
complaints and treatment for foot calluses, anxiety, 
headaches, ear infections, and sleep impairment, but none of 
these records specifically noted any relationship between 
these conditions and the veteran's service-connected diabetes 
mellitus. 

The current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted. In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and a regulation of activity. While the 
veteran's condition does require insulin and a restricted 
diet, the evidence fails to establish that his activities are 
medically regulated because of diabetes. Regulation of 
activities is defined under Diagnostic Code 7913 as the 
avoidance of strenuous occupational and recreational 
activities. The medical reports do not demonstrate any 
specific restrictions on physical activity such as to warrant 
a higher rating. Although it is not necessary to meet all of 
the rating criteria included in the higher rating, the 
regulation of activities is the primary characteristic 
distinguishing ratings greater than the 20 percent evaluation 
under Diagnostic Code 7913. 

A January 2003 treatment report recommended to the veteran 
that he pay attention to the importance of diet and exercise. 
Other treatment records noted the veteran engaged in walking 
for exercise. His VA examination in April 2004 reported that 
he was currently working, and noted that he worked a second 
shift as a machinist. 
The evidence does not show that regulation of activity has 
been medically prescribed for diabetes, and the criteria for 
a higher 40 percent rating are not met.

Higher ratings for diabetes require episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization, at least 
monthly visits to the diabetic care provider, or progressive 
loss of weight. The VA examination in April 2004 reported 
that the veteran had a hypoglycemic reaction that required 
hospitalization at the time of discovery but he has had no 
repeated episodes of any sort. His reported frequency of 
visits to his diabetic care provider was once every 3 to 6 
months, and his weight was otherwise relatively consistent 
with no progressive loss of weight.

Notwithstanding the veteran's contentions, the weight of the 
credible evidence demonstrates that the veteran's diabetes 
disability is not entitled to a rating greater than 20 
percent disabling. As the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt rule 
does not apply, and the veteran's claims of entitlement to an 
increased rating in excess of 20 percent for diabetes is 
denied. 38 U.S.C.A § 5107 (West 2004).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this issue to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disability. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestation of 
the service-connected diabetes is contemplated by the regular 
schedular standards. It must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


